OPINION AND ORDER ADOPTING THE RECOMMENDATION OF THE BOARD OF GOVERNORS FOR A SIX-MONTH SUSPENSION

The Kentucky Bar Association has recommended that Respondent, Pat Douglas Davis, be suspended from the practice of law in the Commonwealth of Kentucky for a period of six (6) months. Respondent was found guilty of having made a false representation to District Judge Craig Bradley of the Wood-ford District Court concerning her request for his recusal from a pending case. She informed the court that she had “sent the recusal to the Supreme Court,” the fact of the statement having been verified by the audio tapes. In fact, no such motion or request for recusal had been sent to the Supreme Court or the Chief Justice.
Neither the Kentucky Bar Association nor the Respondent requested review. However, we issued a notice of review after which the Kentucky Bar Association filed its brief. No response or brief has been received from the Respondent. As such, and it otherwise appearing that the evidence supports the findings and recommendation of the Kentucky Bar Association,
IT IS THEREFORE ORDERED:
That the Respondent, Pat Douglas Davis, be, and she is hereby suspended from the practice of law in the Commonwealth of Kentucky for a period of six (6) months, with such suspension to run consecutively with the prior six (6) months suspension ordered April 15, 1993, and to continue until such time as *791she is reinstated to the practice of law by order of this Court pursuant to SCR 3.510.
Respondent is directed to pay the costs of this action in the amount of $773.11.
Pursuant to SCR 3.390, the Respondent shall, within ten (10) days from the date of the entry of this order, notify all clients in writing of her inability to represent them and furnish photostatic copies of said letters of notice to the director of the Kentucky Bar Association.
All concur, except STEPHENS, C.J., not sitting.
/s/Charles M. Leibson Deputy Chief Justice